UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-08637 The Pacific Corporate Group Private Equity Fund (Exact name of registrant as specified in charter) 1200 Prospect Street, Suite 200, La Jolla, California92037 (Address of principal executive offices)(Zip code) The Corporation Trust Company Corporation Trust Center 1209 Orange Street Wilmington, Delaware (Name and address of agent for service) Registrant's telephone number, including area code:(858) 456-6000 Date of fiscal year end:3/31/09 Date of reporting period:9/30/08 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after thetransmission to stockholders of any report that is required to be transmitted tostockholdersunder Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1).The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public.A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number.Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609.The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. §. ITEM 1.Reports to Shareholders THE PACIFIC CORPORATE GROUP PRIVATE EQUITY FUND CONSOLIDATED BALANCE SHEET (Unaudited) September 30, 2008 Assets Portfolio investments at fair value (cost $14,242,170) $ 16,940,520 Cash and cash equivalents 3,320,018 Deferred compensation plan assets, at market value 324,095 Prepaid expenses and other assets 78,089 Distribution receivable from indirect investment 50,595 Other receivable – foreign withholding tax 24,000 Accrued interest receivable 7,557 Prepaid income tax 5,938 Total Assets $ 20,750,812 Liabilities and Shareholders’ Equity (Net Asset Value) Liabilities: Deferred compensation plan - due to Independent Trustees $ 324,095 Due to affiliate 20,000 Deferred tax liability 10,847 Accounts payable and accrued expenses: Audit and tax 156,988 Legal 29,423 Other 2,859 Total liabilities 544,212 Shareholders’ equity: Shares of beneficial interest, shares authorized are unlimited, 108,659.8075 shares issued and outstanding: Adviser Trustee (500 shares) 116,511 Beneficial Shareholders (108,159.8075 shares) 20,090,089 Total shareholders’ equity (net asset value) 20,206,600 Total Liabilities and Shareholders’ Equity $ 20,750,812 Net Asset Value per Share of Beneficial Interest $ 185.74 The accompanying notes are an integral part of these consolidated financial statements. THE PACIFIC CORPORATE GROUP PRIVATE EQUITY FUND CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) For the Three and Six Months Ended September 30, 2008 Three Months Six Months Ended Ended September 30, September 30, 2008 2008 Investment Income and Expenses Income: Income from cash and cash equivalents $ 27,453 $ 55,454 Interest income distributions received from indirect investments 2,191 2,191 Other income from indirect investments 16 16 Total income 29,660 57,661 Expenses: Audit and tax fees 76,084 112,334 Management fee 43,939 97,991 Legal fees 29,573 95,665 Administrative fees 28,244 56,195 Independent Trustee fees 14,077 39,333 Insurance expense 13,356 26,695 Other expenses 3,255 8,332 Total expenses 208,528 436,545 Net investment loss (178,868 ) (378,884 ) Net Change in Shareholders’ Equity from Portfolio Investments Change in net unrealized appreciation of Indirect Investments (31,573 ) (46,430 ) Distributions of realized gain received from Indirect Investments 213,182 453,125 Realized loss from write-off of Indirect Investments (498,713 ) (811,713 ) Net change in shareholders’ equity from Indirect Investments (317,104 ) (405,018 ) Change in net unrealized appreciation of Distributed Investments (36,493 ) (36,311 ) Net realized gain from Distributed Investments 5,717 5,717 Net change in shareholders’ equity from Distributed Investments (30,776 ) (30,594 ) Change in net unrealized appreciation of Direct Investments (362,644 ) (62,644 ) Net change in shareholders’ equity from Portfolio Investments before tax (710,524 ) (498,256 ) Provision for income taxes 1,417 2,918 Net change in shareholders’ equity from Portfolio Investments after tax (709,107 ) (495,338 ) Net Decrease in Shareholders’ Equity from Operations $ (887,975 ) $ (874,222 ) The accompanying notes are an integral part of these consolidated financial statements. THE PACIFIC CORPORATE GROUP PRIVATE EQUITY FUND CONSOLIDATED STATEMENT OF CHANGES IN SHAREHOLDERS’ EQUITY (Unaudited) For the Six Months Ended September 30, 2008 Adviser Beneficial Trustee Shareholders Total Shareholders’ equity as of April 1, 2008 $ 354,716 $ 23,985,900 $ 24,340,616 Increase (decrease) in shareholders’ equity from operations: Net investment loss (1,742 ) (377,142 ) (378,884 ) Net realized gain from investments (D) 26 5,691 5,717 Distributions of realized gain received from Indirect Investments – net (1,650 ) (356,938 ) (358,588 ) Change in unrealized appreciation on investments – net (E) (219,852 ) 74,467 (145,385 ) Provision for income taxes 13 2,905 2,918 Net decrease in shareholders’ equity from operations (223,205 ) (651,017 ) (874,222 ) Distributions to shareholders: (C) Return of capital distributions (13,451 ) (2,909,693 ) (2,923,144 ) Realized gain distributions (1,549 ) (335,101 ) (336,650 ) Total distributions to shareholders (15,000 ) (3,244,794 ) (3,259,794 ) Net decrease in shareholders’ equity (238,205 ) (3,895,811 ) (4,134,016 ) Shareholders’ equity as of September 30, 2008 (A) $ 116,511 $ 20,090,089 (B) $ 20,206,600 (A) Shareholders’ equity is equivalent to the net assets of the Trust. (B) The net asset value per share of beneficial interest was $185.74 as of September 30, 2008.Additionally, from February 9, 1998 (commencement of operations) through September 30, 2008, the Trust made cash distributions to Beneficial Shareholders totaling $1,126 per share of beneficial interest. (C) The determination of the return of capital and realized gain components of distributions is based on information available at the time of each distribution. (D) Inclusive of expenses paid in connection with Indirect Investments. (E) Inclusive of realized losses from write-off of Indirect Investments. The accompanying notes are an integral part of these consolidated financial statements. THE PACIFIC CORPORATE GROUP PRIVATE EQUITY FUND CONSOLIDATED STATEMENT OF CASH FLOWS (Unaudited) For the Six Months Ended September 30, 2008 Cash Flows From Operating Activities Net decrease in shareholders’ equity from operations $ (874,222 ) Adjustments to reconcile net decrease in shareholders’ equity from operations to net cash provided by operating activities: Change in net unrealized appreciation of Investments 145,385 Net capital contributed to Indirect Investments (28,219 ) Distributions received from Indirect Investments 1,152,456 Net realized gain from investments 352,871 Proceeds from the sale of Distributed Investments 117,844 Decrease in accrued interest receivable 3,632 Increase in deferred compensation plan assets (12 ) Increase in prepaid expenses and other assets (17,748 ) Decrease in deferred tax liability (3,736 ) Decrease in accounts payable and accrued expenses (16,367 ) Increase in due to affiliate 20,000 Increase in other receivable - foreign withholding tax (1,000 ) Net cash provided by operating activities 850,884 Cash Flows Used for Financing Activities Cash distribution paid to shareholders (3,259,794 ) Decrease in cash (2,408,910 ) Cash at beginning of period 5,728,928 Cash at End of Period $ 3,320,018 Supplemental disclosure of cash flow information: Cash paid for income taxes $ 818 Supplemental disclosure of non-cash operating activity: Fair value of in-kind distributions received from Indirect Investments $ 148,438 The accompanying notes are an integral part of these consolidated financial statements. THE PACIFIC CORPORATE GROUP PRIVATE EQUITY FUND CONSOLIDATED SCHEDULE OF PORTFOLIO INVESTMENTS (Unaudited) As of September 30, 2008 Fair Value Fair Value % of as a Shareholders’ % of Cost Fair Value Equity Net Assets Direct Investments: Manufacturing: ADCO Global, Inc. Raleigh, NC Adhesives, sealants and coatings 8,638 shares of redeemable exchangeable cumulative preferred stock, 10% PIK (paid-in-kind) dividend $ 863,700 $ 1,137,356 1,000 shares of common stock 1,000,000 1,000,000 Total Manufacturing 1,863,700 2,137,356 10.58 % 10.58 % Total Direct Investments 1,863,700 2,137,356 10.58 % 10.58 % Indirect Investments: International: CVC European Equity Partners II L.P. 1,485,878 1,125,204 5.57 % 5.57 % $7,500,000 original capital commitment .300% limited partnership interest Hicks, Muse, Tate & Furst Latin America Fund, L.P. 416,059 451,772 2.24 % 2.24 % $2,500,000 original capital commitment .267% limited partnership interest Total International 1,901,937 1,576,976 7.81 % 7.81 % Large Corporate Restructuring: Apollo Investment Fund IV, L.P. 965,436 1,849,669 9.15 % 9.15 % $5,000,000 original capital commitment .139% limited partnership interest Hicks, Muse, Tate & Furst Equity Fund IV, L.P. 268,015 255,290 1.27 % 1.27 % $5,000,000 original capital commitment .124% limited partnership interest Total Large Corporate Restructuring 1,233,451 2,104,959 10.42 % 10.42 % The accompanying notes are an integral part of these consolidated financial statements. THE PACIFIC CORPORATE GROUP PRIVATE EQUITY FUND CONSOLIDATED SCHEDULE OF PORTFOLIO INVESTMENTS (Unaudited), continued As of September 30, 2008 Fair Value Fair Value % of as a Shareholders’ % of Cost Fair Value Equity Net Assets Medium Corporate Restructuring: Aurora Equity Partners II L.P. $ 2,482,353 $ 4,284,125 21.20 % 21.20 % $5,000,000 original capital commitment .663% limited partnership interest Fenway Partners Capital Fund II, L.P. 2,237,422 2,237,110 11.07 % 11.07 % $5,000,000 original capital commitment .550% limited partnership interest Parthenon Investors, L.P. 1,191,477 1,095,605 5.42 % 5.42 % $3,500,000 original capital commitment .990% limited partnership interest Thomas H. Lee Equity Fund IV, L.P. (A) 0 51,929 0.26 % 0.26 % $10,000,000 original capital commitment .342% limited partnership interest Total Medium Corporate Restructuring 5,911,252 7,668,769 37.95 % 37.95 % Sector Focused: First Reserve Fund VIII, L.P. 0 92,000 0.45 % 0.45 % $5,000,000 original capital commitment .616% limited partnership interest Providence Equity Partners III, L.P. 94,900 94,122 0.47 % 0.47 % Providence Equity Offshore Partners III, L.P. 1,154 6,532 0.03 % 0.03 % $3,500,000 original capital commitment 96,054 100,654 0.50 % 0.50 % .372% limited partnership interest VS&A Communications Partners III, L.P. 1,053,253 1,121,551 5.55 % 5.55 % $3,000,000 original capital commitment .293% limited partnership interest Total Sector Focused 1,149,307 1,314,205 6.50 % 6.50 % Small Corporate Restructuring: American Securities Partners II, L.P.(B) 0 31,413 0.16 % 0.16 % $5,000,000 original capital commitment 1.429% limited partnership interest Sentinel Capital Partners II, L.P. (B) 295,946 295,875 1.46 % 1.46 % $5,000,000 original capital commitment 3.973% limited partnership interest Washington & Congress Capital Partners, L.P. (f/k/a Triumph Partners III, L.P.) 213,023 312,000 1.54 % 1.54 % $5,000,000 original capital commitment .831% limited partnership interest Total Small Corporate Restructuring 508,969 639,288 3.16 % 3.16 % The accompanying notes are an integral part of these consolidated financial statements. THE PACIFIC CORPORATE GROUP PRIVATE EQUITY FUND CONSOLIDATED SCHEDULE OF PORTFOLIO INVESTMENTS (Unaudited), continued As of September 30, 2008 Fair Value Fair Value % of as a Shareholders’ % of Cost Fair Value Equity Net Assets Venture Capital: Alta California Partners II, L.P. $ 957,135 $ 780,845 3.86 % 3.86 % $4,000,000 original capital commitment 1.783% limited partnership interest Atlas Venture Fund IV, L.P. 204,964 182,949 0.91 % 0.91 % $1,540,000 original capital commitment .381% limited partnership interest Sprout Capital VIII, L.P. (C) 511,455 535,173 2.65 % 2.65 % $5,000,000 original capital commitment .667% limited partnership interest Total Venture Capital 1,673,554 1,498,967 7.42 % 7.42 % Total Indirect Investments 12,378,470 14,803,164 73.26 % 73.26 % Total Portfolio Investments (D) (E) $ 14,242,170 $ 16,940,520 83.84 % 83.84 % (A) In August 2008, the Trust received an in-kind distribution from Thomas H. Lee Equity Fund IV, L.P. of 36,253 common shares of Spectrum Brands, Inc. valued at $92,808 as of the date of distribution.Such security was sold in August 2008 for $62,127, resulting in a realized loss of $30,681. (B) The fair value assigned to these limited partnership interests mainly represent cash, cash equivalents and future escrow proceeds. (C) In June and August 2008, the Trust received three in-kind distributions from Sprout Capital VIII, L.P. of 2,625 common shares of VNUS Medical Technologies, Inc. valued at $17,327, $17,838 and $20,465 as of the date of each distribution, realizing an aggregate gain of $36,311.Such securities were sold in July, August and September 2008, resulting in a total realized gain of $36,398. (D) The Trust's indirect investments are illiquid as redemptions are not allowed. However, the Trust may exit investments by selling its portion in the secondary market after the opportunity to buy the Trust's portion has been given to the other limited partners invested in this partnership. (E) For the three months ended September 30, 2008, the Trust wrote-off a portion of cost of the following Indirect Investments, resulting in a realized loss of $498,713: American Securities Partners II, L.P.$31,637 Fenway Partners Capital Fund II, L.P. 341,000 First Reserve Fund VIII, L.P.74,214 Thomas Lee Equity Fund IV, L.P. 51,862 $498,713 The accompanying notes are an integral part of these consolidated financial statements. THE PACIFIC CORPORATE GROUP PRIVATE EQUITY FUND CONSOLIDATED FINANCIAL HIGHLIGHTS (Unaudited) For the Six Months Ended September 30, 2008 The following per share data and ratios have been derived from information provided in the consolidated financial statements. Operating Performance Per Share of Beneficial Interest: 2009 Net asset value, beginning of year $ 221.76 Net investment loss (3.49 ) Net change in net assets from Portfolio Investments (2.53 ) Net decrease in net assets resulting from operations (6.02 ) Cash distributions: (B) Return of capital (26.90 ) Gain (3.10 ) (30.00 ) Net asset value, end of period 185.74 Total investment return (A) (5.43 %) Ratios to Average Net Assets: Expenses (including provision for income taxes) (A) 3.23 % Expenses (excluding provision for income taxes) (A) 3.20 % Net investment loss (A) (2.78 %) Supplemental Data: Net assets, end of period $ 20,206,600 Portfolio turnover 0.16 % (A) Calculation is based on annualized amounts. (B) The determination of the return of capital and realized gain components of distributions are based on information available at the time of each distribution. The accompanying notes are an integral part of these consolidated financial statements. THE PACIFIC CORPORATE GROUP PRIVATE EQUITY FUND NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 1.Organization and Purpose The Pacific Corporate Group Private Equity Fund (the “Trust”) is a Delaware business trust, formed on September 22, 1997.The Trust, which began operations on February 9, 1998 (“Commencement of Operations”), is registered under the Investment Company Act of 1940, as amended, as a closed-end management investment company. Pacific
